DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on December 16, 2020 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-5, 7-10 and 17 of U.S. Patent No. 10,893,412 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1, 7 and 13 of the current application include broader limitations of the independent claims 1 and 6 of the U.S. Patent No 10,893,412 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 3 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 4 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 5 of the current application can be read on limitations of claim 5 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 8 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 9 of the current application can be read on limitations of claim 8 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 10 of the current application can be read on limitations of claim 9 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 11 of the current application can be read on limitations of claim 10 of the U.S. Patent No. 10,893,412 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 17 of the U.S. Patent No. 10,893,412 B2.
Nonetheless, claims 1-13 of the present application made the claim a broader version of claims 1-5, 7-10 and 17 of U.S. Patent No. 10,893,412 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1-13 is not patentably distinct from claim 1-5, 7-10 and 17 of U.S. Patent No. 10,893,412 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pat. Pub. No. 2018/0196510) in view of Juels (US Pat. No. 8,792,862).

Regarding claim 1, Mahaffey et al discloses a system for user authentication, the system comprising: a head-mounted device, wherein the user is able to access a restricted-access function of the head-mounted device in response to verification of an identity of the user by the head- mounted device (see paragraphs 48 and 55 discloses detects the presence of key device within the proximity); and a proximate device, wherein the user is unable to access a restricted-access function of the proximate device (see paragraph 7 discloses target device is in locked state), wherein the head-mounted device is operable to: identify that the proximate device within specified distance; and in response to identifying, emit authentication data that includes an identity of the user of the head-mounted device to the proximate device such that the user is able to access the restricted-access function of the proximate device (see paragraph 7 discloses target device is in transition from locked to unlocked state based on proximity; also see paragraphs 48 and 55).  
Mahaffey et al fail to explicitly disclose identify that variations in a predetermined spatial orientation of the proximate device with respect to the user are below a variation threshold for a temporal duration that exceeds a temporal threshold; and in response to identifying that the variations in the predetermined spatial orientation are below the variation threshold for the temporal duration, emit authentication.  However, in the same field of endeavor, Juels discloses identify that variations in a predetermined spatial orientation of the proximate device with respect to the user are below a variation threshold for a temporal duration that exceeds a temporal threshold; and in response to identifying that the variations in the predetermined spatial orientation are below the variation threshold for the temporal duration, emit authentication (column 2 line 64 to column 3 line 10 and column 3 [lines 42-67]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Juels into the invention of Mahaffey et al for purpose of authenticating wireless telecommunications device using detection of motion as it would provide enhanced security for wireless telecommunications devices.
Regarding claim 2, Mahaffey et al discloses the proximate device is a wearable device that is worn by the user (see paragraph 27 [140b, 140d]).  
Regarding claim 3, Mahaffey et al discloses the predetermined spatial orientation of the proximate device is such that a portion of a display of the proximate device is within a defined offset range from a center of a line of sight of the user (see paragraph 7 discloses the device within specified distance).  
Regarding claim 4, Mahaffey et al discloses the head-mounted device is operable to detect the proximate device based on a message sent from the proximate device to the head-mounted device using an electronic communication protocol (see paragraph 193).  
Regarding claim 5, Mahaffey et al discloses the head-mounted device is operable to detect the proximate device by analyzing an image received from a sensor of the head-mounted device to identify the proximate device (see paragraph 68).  
Regarding claim 6, Mahaffey et al discloses emitting authentication data includes: performing a known device determination to determine whether the proximate device is a private access device associated with the user; and in response to the known device determination indicating that the proximate device is a private access device associated with the user, emitting the authentication data (see paragraph 7).  
Regarding claim 13, Mahaffey et al discloses a system for user authentication, the system comprising: an authenticated device including a restricted-access function that a user is able to access in response to verification of an identity of the user by the authenticated device (see paragraph 7); and a proximate device including a restricted-access function that the user is able to access in response to the proximate device receiving authentication data that includes the identity of the user from the authenticated device (see paragraph 7), wherein the authenticated device is operable to: identify proximity of the proximate device (see paragraph 45), and in response to identifying, emit a locking signal such that, in response to detecting the locking signal, the proximate device enters a locked state and the restricted- access function of the proximate device is inaccessible to the user (see paragraph 45, 193).  
Mahaffey et al fail to explicitly identify an absence of intent of the user to access the restricted-access function of the proximate device, and in response to identifying the absence of intent of the user to access the restricted- access function of the proximate device, emit a locking signal.  However, in the same field of endeavor, Juels discloses identify an absence of intent of the user to access the restricted-access function of the proximate device, and in response to identifying the absence of intent of the user to access the restricted- access function of the proximate device, emit a locking signal (column 2 line 64 to column 3 line 10 and column 3 [lines 42-67]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Juels into the invention of Mahaffey et al for purpose of authenticating wireless telecommunications device using detection of motion as it would provide enhanced security for wireless telecommunications devices.
Regarding claim 14, Juels discloses the authenticated device is operable to: identify an intent of the user to access the restricted-access function of the proximate device, and in response to identifying the intent of the user to access the restricted-access function of the proximate device, performing authentication assistance for the user with respect to the proximate device, wherein the authentication assistance causes the restricted-access function of the proximate device to be accessible to the user of the authenticated device (column 2 line 64 to column 3 line 10 and column 3 [lines 42-67]). Motivation is same as claim 13.  
Regarding claim 15, Mahaffey et al discloses performing authentication assistance includes: performing a known device determination to determine whether the proximate device is a private access device associated with the user; and in response to the known device determination indicating that the proximate device is a private access device associated with the user, emitting the authentication data that includes the identity of the user to the proximate device (see paragraph 7).  
Regarding claim 16, Juels discloses identifying the intent of the user to access the restricted- access function of the proximate device includes identifying that variations in a predetermined spatial orientation of the proximate device with respect to the user are below a variation threshold for a temporal duration that exceeds a temporal threshold (column 2 line 64 to column 3 line 10 and column 3 [lines 42-67]). Motivation is same as claim 13.  
Regarding claim 17, Juels discloses the predetermined spatial orientation of the proximate device is such that a portion of a display of the proximate device is within a defined offset range from a center of a line of sight of the user (column 2 line 64 to column 3 line 10 and column 3 [lines 42-67]). Motivation is same as claim 13.  
Regarding claim 18, Mahaffey et al discloses identifying the intent of the user to access the restricted- access function of the proximate device includes identifying that the proximate device is presenting a lock screen or a login screen to the user (see paragraph 45).  
Regarding claim 19, Mahaffey et al discloses identifying that the proximate device is presenting the lock screen or the login screen includes performing image analysis on an image received from a sensor of the authenticated device to identify the lock screen or the login screen of the proximate device (see paragraph 45).  
Regarding claim 20, Juels discloses identifying the intent of the user to access the restricted- access function of the proximate device includes identifying a body-motion gesture expressed by the user in respect to the proximate device, the body-motion gesture including nodding or blinking (column 2 line 64 to column 3 line 10; column 3 [lines 42-57] and column 5 [lines 28-44]).  Motivation is same as claim 13.  

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pat. Pub. No. 2018/0196510) in view of Lee et al (US Pat. Pub. No. 2016/0080154).

Regarding claim 7, Mahaffey et al discloses a method for device assisted user authentication, the method comprising: detecting, by an authenticated device, a restricted-access function of a proximate device that a user of the authenticated device is unable to access (see paragraphs 48 and 55 discloses detects the presence of key device within the proximity); identifying, by the authenticated device, that the proximate device is presenting a lock screen or a login screen to the user; and in response to identifying that the proximate device is presenting the lock screen or the login screen perform authentication assistance (see paragraph 45 discloses presenting unlock screen).  
Mahaffey et al fails to explicitly disclose performing, by the authenticated device, authentication assistance for the user with respect to the proximate device such that the restricted-access function of the proximate device is accessible to the user.  However, in the same field of endeavor, Lee et al discloses performing, by the authenticated device, authentication assistance for the user with respect to the proximate device such that the restricted-access function of the proximate device is accessible to the user (paragraphs 29, 123 and 124).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lee et al into the invention of Mahaffey et al for purpose of authenticating mobile device using wearable device as it would increase the convenience to a user of the mobile device.
Regarding claim 8, Mahaffey et al discloses the authenticated device is a wearable device that is worn by the user (see paragraph 27 [140b, 140d]).  
Regarding claim 9, Mahaffey et al discloses the authenticated device is a head-mounted device that is worn by the user (see paragraph 27 [140b, 140d]).  
Regarding claim 10, Mahaffey et al discloses detecting, by the authenticated device, the proximate device based on a message sent from the proximate device to the authenticated device using an electronic communication protocol (see paragraph 193).  
Regarding claim 11, Mahaffey et al discloses identifying that the proximate device is presenting the lock screen or the login screen includes performing image analysis on an image received from a sensor of the authenticated device to identify the lock screen or the login screen of the proximate device (see paragraph 45).  
Regarding claim 12, Mahaffey et al discloses performing authentication assistance includes: performing a known device determination to determine whether the proximate device is a private access device associated with the user; and in response to the known device determination indicating that the proximate device is a private access device associated with the user, emitting authentication data that includes an identity of the user of the authenticated device to the proximate device (see paragraph 7).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Flast et al (US Pat. No. 11,134,524) directed toward gesture-based confirmation of electronic transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642